Title: V. Second Report on Petition of Zebulon Butler, [23 January 1784]
From: Committee of the Continental Congress
To: 


          
            [23 January 1784]
          
          The Committee to whom were referred the petition of Zebulon Butler and others claiming under the state of Connecticut private right of soil within the territory Westward of the Delaware lately in controversy between the said state and that of Pennsylvania, complaining that they are disturbed in their said right by others claiming under the said state of Pennsylvania and praying that a court may be instituted under the 9th. article of the Confederation for determining the said rights: [also the resolutions of the General assembly of Connecticut and the letter and proclamation of Govr. Trumbul, desiring in like manner the institution of such a court; and further notifying that the said state of Connecticut claims  jurisdiction over all the lands between Pennsylvania and the Missisipi from 41°. to 42°-2″ Northern latitude] have agreed to the following resolutions.
          Resolved that a court be instituted according to the said ninth article of the Confederation for determining the private right of soil within the said territory so far as the same is by the said article submitted to the determination of such a court.
          That the 4th. Monday in June next be assigned for the appearance of the parties by their lawful agents before Congress or the Committee of the states wheresoever they shall be then sitting.
          That notice of the assignment of the said day be given to the parties in the following form
          To the claimants of the private right of soil within the territory Westward of the Delaware heretofore in controversy between the states of Connecticut and Pennsylvania and adjudged [to the latter by the sentence of a federal court pronounced at Trenton on the 30th. day of Decemb. 1782.]
          It is hereby made known that sundry individuals claiming private right of soil under the state of Connecticut within the said territory have made application to Congress stating that they have been disturbed in their said right of soil by others claiming under the state of Pennsylvania and praying for the institution of a court for determining the said private right of soil in pursuance of the 9th. article of Confederation: and that the 4th. Monday in June next is assigned for the appearance of the parties by their lawful agents before Congress or a Committee of the states wheresoever they shall be then sitting to proceed in the premises as by the confederation is directed. By order of Congress. Charles Thomson Secretary.
          Resolved that the said notice be transmitted by the Secretary to the Executives of the states of Connecticut and Pennsylvania with a request that they take proper measures for having the same on the parties interested under their states respectively.
          The Committee having not had time to go through so much of the matters referred to them as relates to the claim of the said state of Connecticut to territory Westward of the state of Pennsylvania beg further time for that purpose.
        